DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 12/20/21.
Claims 14, 16, 148-151, 153-156, 158-162 have been amended and are hereby entered.
Claims 1-13, 18-147 were previously canceled.
Claims 14-17 and 148-162 are currently pending and have been examined.
This action is made FINAL.


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-17, 148-162 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a device (claims 14-17, 148-150), and process (claims 151-162).  (Step 1: Yes)
These steps of Independent Claim 14, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic detect whether one or more analyte episodes indicative of glycemic variability occurred in the subject based on the analyte data in the context of this claim encompasses an individual looking at analyte data for a subject and determining if an analyte episode that indicates glycemic variability has occurred.  Similarly, the limitation of prompt the subject for a potential cause of each of the detected one or more episodes, as drafted, is a process that under its broadest reasonable interpretation, involves one individual asking a second individual for a possible cause of a detected episode. Similarly, the limitation cause analyte information indicative of the subject’s analyte levels and the episode information to be uploaded to a server involves an individual using a computer to upload data about another individual’s analyte levels.  But for the “the server comprising second processing circuitry and second non-transitory memory having stored thereon a second plurality of instructions that, when executed, causes the second processing circuitry to” language, the limitation associate uploaded analyte information from a first time period with a first intervention between the subject and a health care provider (HCP) and associate uploaded analyte information from a second time period with a second intervention between the subject and the HCP, wherein the first time period occurred before the first intervention, and wherein the second time period occurred after the first intervention and before the second intervention, in the context of this claim, involves an individual associating data from a particular time period with a respective visit, when the time periods occurred at particular times respective to the interventions.   
Claim 151
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. In the instant claims, the abstract idea is directed to an individual interacting with a computer to follow a set of instructions to detect an analyte episode in a subject based on analyte data, collect episode information from the subject, upload it, and associate the information with a particular time period and visit. See MPEP 2106.04(a)(2).  Accordingly, Claims 14 and 151 recite an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 15 and 152, reciting particular aspects of generating reports for a visit, which encompasses an individual interacting with a computer to generate a report for a specific visit; claim 17 and 154, reciting particular aspects of adding an additional visit and associating the uploaded information with the additional visit, which involves an individual using a computer to create a new visit in a patient log and label the uploaded information with that visit). 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation in Claim 14 of “wherein the reader device comprises first processing circuitry and first non-transitory memory having a first plurality of instructions stored thereon that, when executed, causes the first processing circuitry to” and “the server comprising second processing circuitry and second non-transitory memory having stored thereon a second plurality of 
add insignificant extra-solution activity to the abstract idea (such as recitation of “collect episode information from the subject about the each of the detected one or more analyte episodes, wherein the episode information includes a response to the prompt by the subject for each of the detected one or more analyte episodes” in Claim 14 and 151 amounts to mere data gathering; recitation in Claim 14 and 151 of “generate a second graphical user interface (GUI) and at least one report accessible through the second GUI, wherein the at least one report is related to the analyte information from the first and second time periods and includes the response to the prompt by the subject for at least a subset of the detected one or more analyte episodes” amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as “a reader device adapted to obtain analyte data indicative of the analyte levels of a subject from a sensor control device comprising an in vivo sensor”), see MPEP 2106.05(h)) 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 15, 16, 17, 152, 153, 154, 155, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 148, 158 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 149, 160, 162, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 156, 161, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a reader device that obtains data from an in vivo sensor, a server that causes processor to perform specific actions, generating reports to output to a GUI e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a reader device adapted to obtain analyte data indicative of the analyte levels of a subject from a sensor control device comprising an in vivo sensor” were considered or generally linking. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. As evidenced by the prior art of record, reader devices that obtain analyte data indicative of a subject’s analyte levels from a sensor device comprising an in vivo sensor are well-understood, routine, and conventional elements in the field of diabetes management (see Bhavaraju reference at Para. [0014],[0015]; see Crouther reference at Para. [0098]). Well-understood,  
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as claims 16, 17, 153, 154, 155, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); Claims 149, 150, 160, 161, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); Claims 148, 158, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 15-17, 148-150, 152-162, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 14-17, 148-162 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 148-151 are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju et al (US Publication US20160081597A1), in view of Christiansen et al (US Publication 20160328527A1), further in view of Zamanakos et al (US Publication 20160098540A1).

Regarding Claim 14, Bhavaraju discloses the following: 
a reader device adapted to obtain analyte data indicative of the analyte levels of a subject from a sensor control device comprising an in vivo sensor ([0014] “In one aspect, the embodiments are directed towards a method of operating a continuous glucose monitoring device, the continuous glucose monitoring device coupled to a glucose sensor and operating in an initial mode of operation, including: measuring a signal indicative of glucose concentration data; displaying the glucose concentration data on a user interface of the continuous glucose monitoring device, the user interface in the initial mode of operation having an initial mode of user interaction”; [0015] “Implementations of the embodiments may include one or more of the following…The determining data may include receiving data from the sensor. The receiving data from the sensor may include receiving data from a sensor electronics module coupled to the sensor. The sensor may be configured for in vivo insertion into the patient”; [0041] discloses a “continuous analyte sensor”), wherein the reader device comprises first processing circuitry ([0041] “an electronic device for monitoring data associated with a physiological condition, including: a continuous analyte sensor…and a processor module configured to perform any one of the described methods” where [0105] discloses “The terms “processor” and “processor module,” as used herein generally relate to a computer system, state machine, processor, or the like, designed to perform arithmetic or logic operations using logic circuitry that responds to and processes the basic instructions that drive a computer. In some embodiments, the terms can include ROM and/or RAM associated therewith”) and first non-transitory memory having a first plurality of instructions stored thereon that, when executed, causes the first processing circuitry to ([0361] “The system and method may be fully implemented in any number of computing devices. Typically, instructions are laid out on computer-readable media, generally non-transitory, and these instructions are sufficient to allow a processor in the computing device to implement the method of the invention”):
detect whether one or more analyte episodes indicative of glycemic variability occurred in the subject based on the analyte data ([0153] “The analysis of data ;
prompt the subject for a potential cause of each of the detected one or more episodes ([0277] “the monitoring device could identify an event, e.g., such as high or low glucose, and ask the user to identify feelings associated with the current event, or potential causes for the event”) via a first graphical user interface (GUI) configured to receive a selection or an inputted entry associated with a potential cause ([0016] “a received user response to a prompt displayed on a user interface”; [0175] “The external data 142 may also be based on data 226 of user-supplied information, e.g., user responses to queries or prompts on the user interface of the monitoring device”).
collect episode information from the subject about the each of the detected one or more analyte episodes, wherein the episode information includes a response to the prompt by the subject ([0277] “the monitoring device could identify an event, e.g., such as high or low glucose, and ask the user to identify feelings associated with the current event, or potential causes for the event. In both cases, the user may select from a list of potential feelings or causes” – selecting from a list of potential causes is a response to the prompt). 

cause analyte information indicative of the subject’s analyte levels and the episode information to be uploaded to a server ([0006] “the remote server can receive diabetes information from a variety of patients in many different environments. In embodiments in which the server receives packages of blood glucose measurements and context-related information from patients”); 
the server comprising second processing circuitry and second non-transitory memory having stored thereon a second plurality of instructions that, when executed, causes the second processing circuitry to ([0006] teaches a “remote server can receive diabetes information from a variety of patients in many different environments”; [0033] teaches “Server 40 may perform processes that are too complex for a mobile device 20 or require more data than mobile device 20 may reasonably store or access”; [0086] “server 40 can be configured to perform a variety of analyses. The server 40 may compare the packages of patient diabetes information with one or more previously received packages of patient diabetes information. The server 40 may determine a blood glucose measurement frequency for each patient using the comparison”. Examiner notes that a server necessarily contains a processor and memory storing instructions to execute a particular series of actions, as implied by [0033] and [0086]). 
Bhavaraju teaches a system that utilizes an analyte reader device to obtain analyte data from an individual, detect whether an analyte episode has occurred, prompt the subject for a potential cause of the episode, and collect episode information from the subject about the episode, wherein the episode information includes a response to the prompt by the subject.  Bhavaraju teaches collecting analyte measurement data but does not explicitly teach uploading the analyte information and episode information to a server.  Christiansen does teach collecting 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the system of Bhavaraju with the teachings of Christiansen, to upload the obtained data and information to be uploaded to a server, with the motivation of keeping the information in a server for storage and analysis by others (Christiansen [0005]). 

Bhavaraju/Christiansen do not teach the following, but Zamanakos, which is directed to a dynamic reporting system and method for diabetes management, does teach the following: 
associate uploaded analyte information from a first time period with a first intervention between the subject and  a health care provider (HCP) and associate uploaded analyte information from a second time period with a second intervention between the subject and the HCP, wherein the first time period occurred before the first intervention, and wherein the second time period occurred after the first intervention and before the second intervention ([0061] “a method is provided of displaying data pertaining to user analyte concentration values, including: receiving a first set of data about a user, the first set of data representing an analyte concentration value with respect to time over a first time period; receiving a second set of data about a user, the second set of data representing an analyte concentration value with respect to time over a second time period”; [0267] “Using timeframe indicators 290 and 292, as described above, a user can select a particular time period and view data associated with that time period”; [0268] “the user may modify the time periods to illuminate the effects of a medical intervention…For example, the user may find it informative to compare the week/month before a doctor's appointment and the week/month after”; [0269] “In a specific implementation, when data is compared before and after doctor visits, the date of the doctor visit may be retrieved from 
generate a second displayable graphical user interface (GUI) and at least one report accessible through the second GUI, wherein the at least one report is related to the analyte information from the first and second time periods ([0061] “a method is provided of displaying data pertaining to user analyte concentration values, including: receiving a first set of data about a user, the first set of data representing an analyte concentration value with respect to time over a first time period; receiving a second set of data about a user, the second set of data representing an analyte concentration value with respect to time over a second time period; and displaying the first set of data as a data visualization and displaying the second set of data as a data visualization, the data visualizations adjacent each other, whereby a user may compare the analyte concentration value over the first time period with the analyte concentration value over the second time period”; [0288] “such reports, described here with respect to their printed form, may also be displayed on a GUI for similar purposes, with a similar such summary graph 584”) and includes the response to the prompt by the subject for at least a subset of the detected one or more analyte episodes ([0248] “Data available about events that preceded the pattern may be listed in a section 432. This information may include sections such as a food intake section 458, an insulin on board section 460, an exercises section 462, a stress section 464, a medicines taken section 466, a health data section 468, or the like. In some cases, the presented data will be modified to only include available data. In another implementation, the sections 458, 460, 462, 464, 466, and 468 and the like may include editable text boxes allowing a user to enter comments and data about events preceding the pattern. [0291] “FIG. 37 also shows a section 610 for comments, and in the case of section 610 the same prompt for comments by listing certain parameters that may bear on the pattern, e.g., food, insulin, exercise, stress, medicine, and health. In this exemplary figure, the user “Marie” inserted comments about food and insulin, which the HCP may then employ to 
Bhavaraju/Christiansen teach a system that utilizes an analyte reader device to determine if an analyte episode has occurred in a patient, prompt the patient for a cause of the episode, collect information about the episode, upload the information to a server, and generate a plurality of reports.  Bhavaraju/Christiansen do not explicitly teach associating a first set of data with a first visit, and a second set of data with a second visit, or displaying a plurality of reports related to the data from first and second time periods.  Zamanakos teaches collecting analyte data during first and second time periods and associating each set of data with the respective time period, in which the first time period of data is before a first doctor’s visit/medical intervention, and the second time period of data is after the doctor’s visit/medical intervention, and creating a plurality of reports pertaining to the analyte information from the two time periods. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Bhavaraju/Christiansen with these teachings of Zamanakos, to organize analyte data into time periods of data from before and after medical interventions, so that equivalent patient data from two different time periods can be compared (Zamanakos [0030]) and to illuminate the effects of modifications or events (Zamanakos [0268]) on analyte data. 
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Bhavaraju/Christiansen with these teachings of Zamanakos, to include a GUI showing reports collected from the first and second time periods as taught by Zamanakos, with the motivation of allowing a user to view the data visualizations adjacent each other and compare the analyte concentration values over the first period with the analyte concentration values over the second time period (Zamanakos [0061]).

Regarding Claim 148, Bhavaraju/Christiansen/Zamanakos disclose the limitations of Claim 14.  Bhavaraju does not disclose, but Christiansen further teaches the first plurality of instructions, when executed, causes the first processing circuitry to: 
cause storage of response to the prompt by the subject ([0005] “The diabetes management application can package the blood glucose measurement together with the context-related information for further investigation and analysis…the diabetes management application can provide the packaged blood glucose measurement and context-related information to a remote server for storage and analysis by others”).
Bhavaraju/Christiansen/Zamanakos teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, prompts the patient for a potential cause, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Bhavaraju does not explicitly teach storing the subject’s response to the prompt, but Christiansen does teach this.   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos with these teachings of Christiansen, to store the patient’s response to the prompt, with the motivation of keeping the information in a server for storage and analysis by others (Christiansen [0005]). 

Regarding Claim 149, Bhavaraju/Christiansen/Zamanakos disclose the limitations of Claims 14 and 148. Zamanakos further teaches at least one report ([0012] “the systems and methods according to present principles provide dynamic reports based on available data and devices”) comprises a table comprising the response to the prompt by the subject for at least the subset of the detected one or more analyte episodes, a plurality of times of the day, and a plurality of response quantities, wherein each response quantity in the plurality corresponds to one of the response to the prompt by the subject for at least the subset of the detected one or more analyte episodes and one of the plurality of times of the day (See Fig. 37, 610 shows potential causes that preceded a glycemic event, times of day are shown, “Marie’s blood glucose dropped below 60 mg/dl 3 times in the last two weeks…”.  [0291] “FIG. 37 also shows a section 610 for comments, and in the case of section 610 the same prompt for comments by listing certain parameters that may bear on the pattern, e.g., food, insulin, exercise, stress, medicine, and health. In this exemplary figure, the user “Marie” inserted comments about food and insulin, which the HCP may then employ to determine more about the pattern and its causes”; see Fig. 37 which shows first and second time periods (e.g., Monday Oct 21 and Wed Oct 23), analyte data, and includes responses to the prompts (see text box 612, eating a snack at night; see icons for 610, “what preceded this pattern?”).  Zamanakos teachings using a graph to present this information, Examiner notes that a table is a method of presenting data, therefore it would have been obvious to substitute a graph for a table to show a response report.  [0178] “It is further noted that additional data input may lead to a dynamic updating of a report, and the same may be especially common when, upon identification of a pattern, a user inputs event data that provides an aspect of causation for a pattern, e.g., a user may enter meal data to explain a pattern of high glucose readings”; [0219] “In a first step, data is received from one or more sources pertaining to the patient (step 320). This received data might include receiving thresholds for what is determined to be hypoglycemia or hyperglycemia for a given patient (step 322) and/or receiving data for alert or alarm thresholds or about (step 324)…The receiving available data 320 may further include receiving data about patient activity (step 326), e.g., from an accelerometer or GPS…The receiving data may further include receiving a glucose value from a sensor (step 328), e.g., CGM data, SMBG data, or the like…A user may further enter information, e.g., about exercise or about meals, e.g., data about carbohydrate intake (step 330)”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/Zamanakos with these teachings of Zamanakos to identify and detect events that are common to/preceding the user’s patterns (Zamanakos [0220]). 
	
Regarding Claim 150, Bhavaraju/Christiansen/Zamanakos disclose the limitations of Claims 14, 148 and 149.  Christiansen further discloses the response report is displayable on the second GUI such that each response quantity is a user selectable field ([0077] “FIG. 7 is an example user interface of diabetes management application 30 posing context-related questions to the patient”; see Fig. 7 which shows a GUI user-selectable fields for user responses; [0078] “the diabetes management application 30 may receive answers to the context-related question subset from the patient via the user interface. (830) In example user interfaces like that of FIG. 7, the patient can answer by sliding an on-screen bar to select yes or no”). 
Bhavaraju/Christiansen/Zamanakos teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, prompts the patient for a potential cause, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Bhavaraju does not 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju /Christiansen/Zamanakos with these teachings of Christiansen to provide the patient with a way to provide more robust conclusions concerning management of the patients' blood glucose levels (Christiansen [0007]). 

Regarding Claim 151, Bhavaraju/Christiansen/Zamanakos teach the limitations of Claim 14. Claim 151 contains the same or substantially similar limitations as Claim 14, and the discussion above with respect to Claim 14 is equally applicable to Claim 151. Claim 151 contains the additional limitation by the processor which is also taught by Bhavaraju ([0041] “In another aspect, the embodiments are directed towards an electronic device for monitoring data associated with a physiological condition, including… a processor module configured to perform any one of the described methods”).
	 
Claims 15-16, 152-153, 156, 158-162 are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju et al (US Publication US20160081597A1), in view of Christiansen et al (US Publication 20160328527A1), further in view of Zamanakos et al (US Publication 20160098540A1), further in view of Naeymi-Rad et al (US Publication 20120150878A1).

Regarding Claim 15, Bhavaraju/Christiansen/Zamanakos do not disclose the following, but Naeymi-Rad, which is directed to a system for organizing and managing electronic medical records, teaches the second plurality of instructions, when executed, causes the second processing circuitry to generate a first plurality of reports for the first intervention and a second plurality of reports for the second intervention. (See Fig. 10, where Visit #1, 2 and 3 occur on different dates and each have their own “Print-outs” designated as an arrow coming off the visit; [0066] “Print outs: these are the documents as text streams that have been created and printed during a patient encounter or other interactions with the patient”).
	Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit, but do not specifically teach generating a unique set of reports for each unique visit.  Naeymi-Rad teaches generating reports for each visit that are representative of the patient encounter on a particular day.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos/Naeymi-Rad with these teachings of Naeymi-Rad, to create a new record for each visit for the discrete data elements captured during that visit (Naeymi-Rad [0015]). 

Regarding Claim 16, Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of Claims 14-15.  Bhavaraju/Christiansen/Zamanakos do not disclose, but Naeymi-Rad further teaches, wherein the second GUI comprises an intervention guide with a first intervention section comprising links to the first plurality of reports and a second intervention section comprising links to the second plurality of reports (See “Visit 1”, [0224]-[0237]; [0236] references a display; [0231] “pointers may be used to link the recorded data to the summarization references”; [0237] “After completion of the patient care provider encounter, the visit is closed to seal the interaction in time. In one embodiment, that part of the tree may never be touched or edited again so as to prevent entry of additional discrete data elements”, e.g., each visit has reports unique that visit.)

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju /Christiansen/ Zamanakos/Naeymi-Rad with these teachings of Naeymi-Rad, to link recorded data to references such as problem lists and medications (Naeymi-Rad [0231]). 

Regarding Claim 152, Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of Claim 15.  Claim 152 contains the same or substantially similar limitations as Claim 15, and the same rationale applied to Claim 15 above is applicable to Claim 152. 

Regarding Claim 153, Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of Claim 16. Claim 153 contains the same or substantially similar limitations as Claim 16, and the same rationale applied to Claim 16 above is applicable to Claim 153.

Regarding Claim 156, Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of claim 151-152. Naeymi-Rad further teaches the second GUI comprises an intervention guide with a first intervention section for the intervention visit and a second intervention section for the second intervention ([0062] “The visit is the level that captures data from a patient clinical encounter. Each new clinical encounter warrants a new visit record. 
	Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Bhavaraju/Christiansen/Zamanakos do not specifically teach a first visit section and second visit section.  Naeymi-Rad teaches a system that creates a new record for each visit and “seals” it at the completion to ensure a new, distinct record will be created for the subsequent visit.   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos/Naeymi-Rad with these teachings of Naeymi-Rad, to capture data specific to that particular visit (Naeymi-Rad [0015]).  

Regarding Claim 158, Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of Claim 151-152.  Bhavaraju does not disclose, but Christiansen further teaches:
the step of storing the response to the prompt by the subject ([0005] “The diabetes management application can package the blood glucose measurement together with the context-related information for further investigation and analysis…the diabetes management application can provide the packaged blood glucose measurement and context-related information to a remote server for storage and analysis by others”).
Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, prompts the patient for a potential cause, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos/Naeymi-Rad with these teachings of Christiansen, to store the patient’s response to the prompt, with the motivation of keeping the information in a server for storage and analysis by others (Christiansen [0005]).
	 
Regarding Claim 159, Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of Claim 158. Zamanakos further teaches the at least one report comprises a response report ([0165] “An aspect of systems and methods according to present principles is the dynamic generation of reports, and these reports can be displayed on the screen of a computing device such as a computer or smart phone, and may also be printed”; see Fig. 37 and 41 for response reports with patient episodes with response information).
Bhavaraju/Christiansen/Zamanakos teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, prompts the patient for a potential cause, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Bhavaraju does not explicitly teach storing the subject’s response to the prompt, but Christiansen does teach this.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos with these teachings of Christiansen, to store the patient’s response to the prompt in a report, with the motivation of keeping the information in a server for storage and analysis by others (Christiansen [0005]). 

Regarding Claim 160, Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of Claim 159. Zamanakos further teaches the response report comprises a table comprising the response to the prompt by the subject for at least the subset of the detected one or more analyte episodes, a plurality of times of the day, and a plurality of response quantities, wherein each response quantity in the plurality corresponds to one of the response to the prompt by the subject for at least the subset of the detected one or more analyte episodes and one of the plurality of times of the day (See Fig. 37, 610 shows potential causes that preceded a glycemic event, times of day are shown, “Marie’s blood glucose dropped below 60 mg/dl 3 times in the last two weeks…”.  [0291] “FIG. 37 also shows a section 610 for comments, and in the case of section 610 the same prompt for comments by listing certain parameters that may bear on the pattern, e.g., food, insulin, exercise, stress, medicine, and health. In this exemplary figure, the user “Marie” inserted comments about food and insulin, which the HCP may then employ to determine more about the pattern and its causes”; see Fig. 37 which shows first and second time periods (e.g., Monday Oct 21 and Wed Oct 23), analyte data, and includes responses to the prompts (see text box 612, eating a snack at night; see icons for 610, “what preceded this pattern?”).  Zamanakos teachings using a graph to present this information, Examiner notes that a table is a method of presenting data, therefore it would have been obvious to substitute a graph for a table to show a response report.  [0178] “It is further noted that additional data input may lead to a dynamic updating of a report, and the same may be especially common when, upon identification of a pattern, a user inputs event data that provides an aspect of causation for a pattern, e.g., a user may enter meal data to explain a pattern of high glucose readings”; [0219] “In a first step, data is received from one or more sources pertaining to the patient (step 320). This received data might include receiving thresholds for what is determined to be hypoglycemia or hyperglycemia for a given patient (step 322) and/or receiving data for alert or alarm thresholds or about (step 324)…The receiving available data 320 may further include receiving data about patient activity (step 326), e.g., from 
Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit, but do not explicitly teach generating a response report that shows possible causes, times of day, and quantity.  Zamanakos teaches a system that can produce a report that shows user analyte data (events), times, possible subject-reported causes, and number of occurrences.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos/Naeymi-Rad with these teachings of Zamanakos to identify and detect events that are common to/preceding the user’s patterns (Zamanakos [0220]). 

Regarding Claim 161, Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of Claim 160.  Christiansen further discloses wherein the response report is displayable on the second GUI such that each response quantity is a user selectable field ([0077] “FIG. 7 is an example user interface of diabetes management application 30 posing context-related questions to the patient”; see Fig. 7 which shows a GUI user-selectable fields for user responses; [0078] “the diabetes management application 30 may receive answers to the context-related question subset from the patient via the user interface. (830) In example user interfaces like that of FIG. 7, the patient can answer by sliding an on-screen bar to select yes or no”). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju /Christiansen/Zamanakos/Naeymi-Rad/Zamanakos with these teachings of Christiansen to provide the patient with a way to provide more robust conclusions concerning management of the patients' blood glucose levels (Christiansen [0007]). 

Regarding Claim 162, Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of Claim 161.  Zamanakos further teaches upon receipt of a selection of one of the response to the prompting by the subject for at least the subset of the detected one or more analyte episodes corresponding to a first one of the plurality of potential causes and a first one of the plurality of times of the day, generating the second GUI with the table and a graph of analyte levels of the subject comprising a detected episode corresponding to the first one of the plurality of potential causes and the first one of the plurality of times of the day (see Fig. 41 – graph of analyte levels showing detected episode; [0042] “The creating may include creating the data presentation template to include a data visualization, and by hovering over a portion of the data visualization, additional information about the portion may be displayed….The portion may correspond to a pattern, and the selection may result in a data visualization being displayed including one or more features selected from the group consisting of: an overview, a multi-day chart illustrating the pattern, a plurality of single day charts illustrating the pattern, an identified event preceding the pattern, 
Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Bhavaraju does not explicitly teach generating a graph of analyte levels of an episode corresponding to a cause and time of day, but Zamanakos does teach this.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos/Naeymi-Rad with these teachings of Zamanakos to allow an HCP to drill down to a given patient’s more detailed information, trends and patterns (Zamanakos [0162]). 

Claims 17 and 154-155 are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju et al (US Publication US20160081597A1), in view of Christiansen et al (US Publication 20160328527A1), further in view of Zamanakos et al (US Publication 20160098540A1), further in view of Naeymi-Rad et al (US Publication 20120150878A1), further in view of Crouther et al (US Publication 20130085358A1). 

Regarding Claim 17, Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad do not explicitly teach, but Crouther, which is directed to methods of analyte monitoring management, does teach the following: to associate uploaded analyte information from an additional time period with the additional intervention ([0046] “glucose measurement data is received. The glucose measurement data includes data that has been collected over a time period. Various time periods may be used, such as two weeks, one month, two months, or any other time period. For example, the time period may reflect the time between visits”).
Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, prompts a patient for a potential cause, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit, but do not specifically teach associating uploaded analyte information from an additional time period with the additional intervention. Crouther does teach this.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Bhavaraju/Christiansen/Zamanakos/ Naeymi-Rad with these teachings of Crouther, with the motivation of obtaining analyte data collected over a period of time that the physician can access (Crouther [0046]/[0067]). 
	Bhavaraju/Christiansen/Zamanakos/Crouther do not disclose, but Naeymi-Rad further teaches the second plurality of instructions, when executed, causes the second processing circuitry to permit the user to add an additional intervention section for an additional intervention to the intervention guide (see [0255], “Visit 3” is added after Visits 1 and 2; See Fig. 9 and 10; [0256] “FIG. 10 represents a third visit. As a new patient encounter, a new visit record is created, again having new temporal and instance identifiers”).
Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad/Crouther teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos/Naeymi-Rad/Crouther with these teachings of Naeymi-Rad, to keep each encounter separate by capturing only data from a certain visit (Naeymi-Rad [[0237] while allowing for addressing follow-up items for a particular patient (Naeymi [0236]). 

Regarding Claim 154, Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of Claim 17. Claim 154 contains the same or substantially similar limitations as Claim 17, and the same rationale applied to Claim 17 above is applicable to Claim 154.

Regarding Claim 155, Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad teach the limitations of Claim 154.  Bhavaraju does not disclose the following, but Naeymi-Rad further teaches: 
further comprising the steps of automatically generating an additional plurality of reports for the additional intervention, wherein the second GUI further comprises a link to the additional plurality of reports ([0225] “As for any new patient encounter, a new visit record is created as well” - see [0255], “Visit 3”, additional visit, occurs after Visits 1 and 2 and has separate print-outs (reports). [0256] “FIG. 10 represents a third visit. As a new patient encounter, a new visit record is created, again having new temporal and instance identifiers”; [0231] “pointers may be used to link the recorded data to the summarization references”).
Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos/Naeymi-Rad with these teachings of Naeymi-Rad, to create a new record for each visit for the discrete data elements captured during that visit (Naeymi-Rad [0015]) and to link recorded data to references such as problem lists and medications (Naeymi-Rad [0231]).


Claim 157 is rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju et al (US Publication US20160081597A1), in view of Christiansen et al (US Publication 20160328527A1), further in view of Zamanakos et al (US Publication 20160098540A1) in view of Naeymi-Rad et al (US Publication 20120150878A1), further in view of Health Coach Solutions website. 

Regarding Claim 157, Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad do not teach the following, but Heath Coach Solutions, which is directed to a health coaching program that provides pre-written templates and coaching materials to health coaches, does teach the following: wherein the first intervention section comprises a first textual script that guides the HCP through a series of first topics for discussion with the subject during the first intervention and the second intervention section comprises a second textual script that guides the HCP through a series of second topics for discussion with the subject during the second intervention (Reference teaches a 12-session health coaching package (“12 
1.  Why Diets Don’t Work And What Does Work, Long-Term
Why one diet doesn’t work for everyone
What to focus on ADDING IN instead of restricting
The myths we’ve been falling for and why your yo-yo diet history isn’t your fault
Simple things you can start with right away
2.  Exercise Strategies To Maximize Results
Easy ways to get started with exercise
How to maximize results without spending hours at the gym
Common roadblocks to exercise with simple solutions
How to bust through a weight loss plateau
Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit.  Though Christiansen teaches (at [0108]) that HCP’s can receive messages with “coaching tips”, Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad do not explicitly teach providing a first set of discussion topics to guide a HCP through a first visit and a second set of discussion topics to guide HCP through a second visit.  Health Coach Solutions does teach a series of visits between HCP and subject, in which the HCP has unique discussion topics for each different visit. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos/Naeymi-Rad with the teachings of Health Coach Solutions, so that the HCP can 

Response to Applicant’s Remarks/Arguments
Please note: When referring to page numbers of Applicant’s response, references are made to page number as printed. 

101 Rejections

Applicant’s arguments have been fully considered but are not persuasive.  On page 8, Applicant summarizes 101 rejections and asserts that claims do not recite an abstract idea under Step 2A, Prong 1. Applicant cites to 2019 PEG, stating, “not all methods of organizing human activity are abstract ideas”, and asserts that the claims are not directed to managing relationships or interactions between people but instead recite a system for use in “episode detection and information gathering for reducing glycemic index variability in a subject” (Claim 14) and method “of episode detection and evaluation for reducing glycemic variability in a subject” (Claim 151).  Applicant asserts that the claims are directed to data processing for the purpose of reducing undesirable symptoms of diabetes.  Examiner has shown above in 101 section how the claims, even if being directed to a method of data processing for the purpose of reducing undesirable diabetes symptoms, are directed to an abstract idea which amounts to methods of organizing human activity. 
On page 9, Applicant argues that “no behavior is managed by the claimed system”. As shown above in 101 section, the claims are directed to managing interactions of an individual to follow a set of instructions to identify potential causes of an analyte episode. 
Next, on page 9, Applicant argues that even if the claims are considered to be directed to managing personal behavior, they are not directed to an abstract idea because they recite a 
Applicant further cites to Example 42 (page 9) and asserts that the instant claims are integrated into a practical application similar to Example 42, claim 1, of 2019 PEG.  Examiner respectfully disagrees that the instant claims and Example 42 are analogous.  While the additional elements in Example 42 were determined to integrate the judicial exception into a practical application, it is because the Background of Example 42 discloses a computer-related problem (Background, first paragraph, “During a visit, each medical provider records information about the patient’s condition in their own local patient records. These records are often stored locally on a computer in a non-standard format selected by whichever hardware or software platform is in use in the medical provider’s local office. It is difficult for medical providers to share updated information about a patient’s condition with other health care providers using current patient management systems, due to the above challenges. This can lead to problems with managing prescriptions or having patients duplicate tests, for example”) and further explains how the invention provides a technological 
At bottom of page 9, Applicant provides citation to specification para. [0209]; however, Examiner believes this to be a typographical error as [0209] does not contain the cited portions. It appears that Applicant intended to cite to [0192] for the excerpts shown on page 9.  Applicant argues, “the claims overcome a problem of "review[ing] historical glucose readings and notes, which are often sparse or non-existent, searching for problems but not really understanding how prevalent the problem is."” Examiner respectfully disagrees that this citation is analogous to Example 42, as this problem of reviewing sparse notes is not a problem caused by the technological environment to which the claim is confined (a computer or computerized device).  Applicant further notes that associating the data with different time periods associated with different HCP interventions and generating the GUI and reports enable the HCP and user to "make the sub-process of identifying and investigating the most prevalent episodic problems both easier and quicker." While this may be the case, any noted improvement of identifying and investigating episode problems is merely an improvement to the abstract idea itself, and not a technological improvement or an improvement to the functioning of a computer. See MPEP 2106.04(d)(1). 
For these reasons, the 101 rejection is maintained. The 101 section above has been updated to address amended claim language.  


103 Rejections
Applicant’s arguments regarding Independent Claims 14 and 151 have been considered but are moot in view of newly applied citations. Applicant argues that the combination of references applied do not teach the limitations as amended.  In 103 section above, Examiner has added new citations to relevant portions of Bhavaraju and Zamanakos references that read on the amended claim language. Regarding arguments pertaining to Bhavaraju at top of page 12, Examiner agrees that Bhavaraju does not teach the last limitation pertaining to generating a second GUI and at least one report, however, the Zamanakos reference as cited above reads on the broadest reasonable interpretation of the claims.   
Regarding the rejection of dependent Claims 15-17, 148-150, and 152-162, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claims from which they depend. As such, the rejection of these claims is also maintained. 

	

CONCLUSION

            Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
	                                                                                                                              
/JONATHAN DURANT/Primary Examiner, Art Unit 3619